DETAILED ACTION
	Applicant’s response of February 15, 2022 has been fully considered.  Claims 1, 5, 9, and 16 are amended.  Claims 1-18 are pending with claims 16 and 17 withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, claim 10 depends from claim 9 and recites that component (c) is present in the composition in from 0.1 to 25% by weight.  However, there is not support for the pigment dispersant, which is component (c) in claim 9, to be present in this amount.  Paragraph 17 of the PG-PUB states that the dispersant is present in only up to 5% by weight of the composition.  Therefore, this claimed range is not supported by the instant specification.  For the purpose of further examination, this dispersant will be interpreted as being present in up to 5% by weight, which is supported by the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites the limitation "the dispersant" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of further examination, this phrase will be interpreted to mean the pigment dispersant of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Varela de la Rosa et al. (US 6,927,267) (“Varela”) in view of Dodge et al. (US 2013/0202885).
Regarding claims 1-3, 6-8, and 18, Varela teaches a pressure sensitive adhesive that can be applied to substrates (forming a film on the substrate) (Col. 11, lines 30-40) comprising up to about 75% by weight of a polymer in an aqueous dispersion (Col. 2, lines 1-3) comprising the product of monomers such as ethyl acrylate, (meth)acrylic acid, and styrene to form an acrylic copolymer (Col. 2, lines 15-65) with a glass transition temperature of less than or equal to -10° C (Col. 3, lines 49-50); and up to about 10% by weight (Col. 11, lines 5-7) of a dispersing agent such as sodium salts of polycarboxylic acids (“pigment dispersant” is not defined by the instant specification; this is considered a “pigment dispersant” due to the recitation in instant claim 4) (Col. 10, lines 62-65).
Varela does not teach that the composition comprises from 0.1 to 25% by weight of an ethylene or propylene copolymer emulsion such as an ethylene acrylic acid copolymer.  However, Dodge et al. teaches acrylic based pressure sensitive adhesion composition comprising a first polymer that is an acrylate polymer of copolymer; and a second polymer that is an ethylene acrylic acid copolymer; wherein the composition is water-based (formed by emulsions/suspensions) (¶7).  The second polymer is present at a concentration of between about 1% and about 17.5% by weight (¶9).  Varela and Dodge et al. are from the same field of endeavor, namely that of acrylic based pressure sensitive adhesives.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from about 1% to about 17.5% by weight of an ethylene acrylic acid copolymer, as taught by Dodge et al., to the composition, as taught by Varela, and would have been motivated to do so in order to produce a pressure sensitive adhesive with better adhesion to difficult substrates, better cohesion and resistance to sheer (¶6).
Regarding claim 5, Varela does not explicitly teach that the dispersing agent has a Brookfield Viscosity of from 160 to 400 mPa-s.  However, since it is a similar dispersant to what is used in the instant invention, a viscosity within this range is inherent.  Moreover, assuming arguendo that this viscosity is not inherent, one of ordinary skill in the art could easily modify the viscosity of the dispersant to what is needed for the particular pressure sensitive adhesive being formed.  Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II.A.  In this case, the general conditions of the claim are disclosed/taught and the viscosity of the dispersant is discovered through routine experimentation.  Additionally, there is no evidence on the record that this viscosity is critical to the invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Varela de la Rosa et al. (US 6,927,267) (“Varela”) in view of Dodge et al. (US 2013/0202885) as applied to claim 1 above, and further in view of Yatagai et al. (US 2009/0186221).
Varela and Dodge et al. teach the composition of claim 1 as set forth above.  Varela does not explicitly teach that the dispersant is an ammonium salt of a polycarboxylic acid, only teaching a sodium salt thereof.  However, Yatagai et al. teaches pressure sensitive adhesives (¶2) comprising a dispersant that is a salt of polycarboxylic acid and teaches that either an ammonium salt or a sodium salt is preferred (¶10, 11, 51).  Varela and Yatagai et al. are analogous art because they are from the same field of endeavor, namely that of pressure sensitive adhesives comprising similar dispersants.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious use an ammonium salt, as taught by Yatagai et al., in place of the sodium salt, as taught by Varela, and would have been motivated to do so because the ammonium salt and sodium salt are art recognized equivalents used for the same purpose in forming the salt component of a polycarboxylic acid salt dispersant for pressure sensitive adhesives and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other.  MPEP 2144.06 II.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Varela de la Rosa et al. (US 6,927,267) (“Varela”) in view of Dodge et al. (US 2013/0202885) and Akizuki et al. (US 2016/0326402).
Varela teaches a pressure sensitive adhesive that can be applied to substrates (forming a film on the substrate) (Col. 11, lines 30-40) comprising up to about 75% by weight of a polymer in an aqueous dispersion (Col. 2, lines 1-3) comprising the product of monomers such as ethyl acrylate, (meth)acrylic acid, and styrene to form an acrylic copolymer (Col. 2, lines 15-65) with a glass transition temperature of less than or equal to -10° C (Col. 3, lines 49-50); and up to about 10% by weight (Col. 11, lines 5-7) of a dispersing agent such as sodium salts of polycarboxylic acids (“pigment dispersant” is not defined by the instant specification; this is considered a “pigment dispersant” due to the recitation in instant claim 4) (Col. 10, lines 62-65).  The composition may also contain additives such as, but not limited to, plasticizers, surfactants, wetting agents, dispersing agents, or other polymers (Col. 9, line 59 to Col. 10, line 4).  
Varela does not teach that the composition comprises from 0.1 to 25% by weight of an ethylene or propylene copolymer emulsion such as an ethylene acrylic acid copolymer.  However, Dodge et al. teaches acrylic based pressure sensitive adhesion composition comprising a first polymer that is an acrylate polymer of copolymer; and a second polymer that is an ethylene acrylic acid copolymer; wherein the composition is water-based (formed by emulsions/suspensions) (¶7).  The second polymer is present at a concentration of between about 1% and about 17.5% by weight (¶9).  Varela and Dodge et al. are from the same field of endeavor, namely that of acrylic based pressure sensitive adhesives.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from about 1% to about 17.5% by weight of an ethylene acrylic acid copolymer, as taught by Dodge et al., to the composition, as taught by Varela, and would have been motivated to do so in order to produce a pressure sensitive adhesive with better adhesion to difficult substrates, better cohesion and resistance to sheer (¶6).
Varela does not teach that the composition contains from 0.1 to 1% by weight of a silane-containing compound such as 3-glycidoxypropylmethyldiethoxysilane.  However, Akizuki et al. teaches an acrylic pressure sensitive adhesive composition (¶18) comprising from 0.01 to 1 part by weight (¶90) of a silane coupling agent such as 3-glycidoxypropylmethyldiethoxysilane (¶89).  Varela and Akizuki et al. are analogous art because they are from the same field of endeavor, namely that of acrylic pressure sensitive adhesive compositions.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.01 to 1 part by weight of 3-glycidoxypropylmethyldiethoxysilane, as taught by Akizuki et al., to the composition, as taught by Varela, and would have been motivated to do so to improve adhesion under high-temperature, high-humidity conditions (¶89).

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would not combine Varela and Dodge et al. because there would be no reasonable likelihood that the varied tackifier amounts of Dodge et al. would work over the broad temperature range of Varela.  This argument is unpersuasive.  Dodge et al. is not cited for its use of tackifiers and they are not incorporated into the composition of Varela according to the rejection of record.  Dodge et al. is cited for teaching an acrylic based pressure sensitive adhesion composition comprising a first polymer that is an acrylate polymer of copolymer; and a second polymer that is an ethylene acrylic acid copolymer; wherein the composition is water-based (formed by emulsions/suspensions) (¶7), and wherein the second polymer is present at a concentration of between about 1% and about 17.5% by weight (¶9).  It is this second polymer that is added to the composition of Varela in order to produce a pressure sensitive adhesive with better adhesion to difficult substrates, better cohesion and resistance to sheer (¶6).  Additionally, both Varela and Dodge et al. are from the same field of endeavor, namely that of acrylic based pressure sensitive adhesives.  Applicant has not argued that these references are not analogous art and has not argued that one of ordinary skill in the art would not add the second polymer of Dodge et al., specifically the ethylene acrylic acid copolymer, to the composition of Varela.  Applicant’s argument of why these references are not combinable is not germane to the rejection of record and is therefore unpersuasive.
Applicant additionally argues that Yatagai et al. and Akizuki et al. do not provide a rationale for combing Varela with Dodge et al.  Applicant also argues that Yatagai et al. does not mention glass transition temperature anywhere and that Akizuki et al. requires a phosphonic acid and one would need to include it into the combination with Varela and Dodge et al.  These argument are also unpersuasive.  In very much the same way as above, applicant has not argued the actual combination set forth by the Office.  Yatagai et al. is cited for teaching the use of an ammonium salt dispersant instead of one using a sodium salt.  This is not argued at all.  Additionally, Yatagai et al. does not need to teach or mention a glass transition temperature whatsoever in order to be considered analogous art or to be combinable with Varela and Dodge et al.  Akizuki et al. is cited for teaching the inclusion of a specific silane.  The composition of claim 9 only requires that a silane compound be present; its stated use is immaterial so long as the art teaches a reason for its inclusion in similar types of compositions, which Akizuki et al. does.  Further, it is not necessary that the phosphonic acid of Akizuki et al. be included into the composition of Varela simply because Akizuki et al. requires its presence within its own invention.  These arguments are unpersuasive.  
Applicant appears to overall be arguing that the whole invention of the secondary reference must be included into the composition of the primary reference and this is not the case.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the rejection of record clearly sets out the modification each secondary reference makes to the primary reference and why one of ordinary skill in the art would be motivated to make such a modification.  None of those modifications were argued by applicant and therefore all the arguments are unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767